Citation Nr: 1208221	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-04 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post L4-5 and L5-S1 and degenerative change at L5-S1 with loss of disc space height.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to December 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

The Veteran was afforded a VA examination on the issue on appeal in December 2007, prior to his separation from service.  Since then, in a February 2009 written statement, the Veteran asserted that the ranges of motion of his back are worse than documented in that examination report.  In a May 2009 written statement, the Veteran indicated that he suffered from pain in his legs and feet, a symptom not reported by the Veteran previously.  June and July 2009 VA outpatient records show that the Veteran complained of numbness in his right calf.  The assessment included a notation to rule out worsening radiculopathy.  The Board finds that this evidence suggests that the Veteran's disability may have worsened since his last examination, which was over four years ago.  As such, a remand is necessary to afford him an examination to accurately report his current symptomatology.

Furthermore, in February 2009, the Veteran requested to appear at an RO hearing.  He was scheduled for this hearing in March 2009 and March 2010.  The Veteran requested each time, in advance of the scheduled hearing, for it to be postponed.  In a May 2010 letter, the RO informed the Veteran that if he did not respond it would assume that he did not want to reschedule the hearing.  While the Veteran did not respond to this letter, the last correspondence from him suggests that he does want to appear at a hearing at the RO.  Therefore, on remand, the RO should contact the Veteran and clarify whether he still desires to testify at a hearing before the RO.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and clarify whether he still desires to testify at a hearing before the RO.  If he does, such hearing should be scheduled.

2.  Arrange for the Veteran to undergo VA neurological and orthopedic examination(s) at a VA medical facility. 

The following considerations will govern the examination(s): 

a.  The neurological examination should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine.  The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological residuals (in addition to orthopedic residuals) as a manifestation of his service-connected low back disorder.  If so, the examiner should identify any nerve(s) affected, or seemingly affected by any nerve root compression that may be present and describe any associated objective neurologic abnormalities including but not limited to, the presence of any mild, moderate, and moderately severe incomplete paralysis or neuritis of the sciatic nerve. 

b.  The orthopedic examination should include range of motion testing of the thoracolumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  The examiner should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the low back.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  The examiner should also indicate whether there is any ankylosis of the thoracolumbar spine or of the entire spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis. 

The examiner must also render findings as to the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician), specifically, whether over the last 12-month period, the Veteran's incapacitating episodes had a total duration of: (a) at least two (2) weeks but less than 4 weeks; or (b) at least four (4) weeks but less than six (6) weeks.

The examiner(s) should set forth all examination findings, together with the complete rationale for the comments and opinions expressed, in a printed report.  If any requested opinion cannot be provided without resorting to mere speculation, the examiners should clearly so state.

3.  Readjudicate the instant claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

